Citation Nr: 0706693	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from August 1998 to August 
2004 in the United States Army Reserves.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran was commissioned as an officer in the United 
States Army Reserves in May 1998 upon completion of a program 
of educational assistance under the ROTC program and entered 
active duty in August 1998.  

2.  For each year of the veteran's participation in the ROTC 
scholarship program, the veteran received tuition costs in an 
amount greater than $2,000.00.  


CONCLUSION OF LAW

The criteria for basic eligibility to receive educational 
assistance benefits under Chapter 30 have not been met as a 
matter of law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 
21.7040, 21.7042 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002). The program is available to 
individuals who meet certain criteria of basic eligibility.  
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 
(2006).

An individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon completion 
of a program of educational assistance under Section 2107 of 
Title 10 is not eligible for educational assistance under 
this section if the individual enters on active duty before 
October 1, 1996; or after September 30, 1996, and while 
participating in such program received more than $2,000 for 
each year of such participation.  38 C.F.R. § 21.7042(f)(3) 
(2006).  This amount was increased to $3,400.00 for benefits 
paid for months beginning after December 27, 2001.  See 
Benefits Expansion Act of 2001, Pub. L. No. 107-103 (Dec. 27, 
2001).

In June 1994, the veteran was informed that he had been 
selected for Army Reserve Officers' Training Corps (ROTC) 3 
year advance designee nurse scholarship.  In September 1995, 
the veteran signed an ROTC Scholarship Cadet Contract under 
Title 10 USC, Sections 2005, 2101 through 2111, and 3013.  
The record shows that while he attended the Niagara 
University in New York from 1994 to 1998, and received a 
Bachelor of Science degree in Nursing in May 1998, his 
scholarship award was for three years, excluding his first 
educational year.  

In August 2004, the veteran applied for VA education benefits 
to attend the University of North Carolina, and the RO denied 
the claim.  

In this case, there is no dispute as to the fact that, in May 
1998, the veteran completed the ROTC Scholarship Program and 
received a commission as an officer in the Armed Forces in 
August 1998.  There is also no dispute that the veteran 
received reimbursement for tuition costs through the ROTC 
program for three of the four years that he was enrolled at 
the Niagara University and that these tuition costs amounted 
to more than $2, 000.00 for each of those three years.  Form 
3515-E shows that the amount of money he received was over 
$31,000.00, and the veteran does not dispute this amount.  

The veteran essentially contends that, because he received no 
tuition costs for the first year of his enrollment at the 
Niagara University and was a participant in the ROTC program, 
he falls under the exception set forth in 38 C.F.R. § 
21.7042(f)(3) in that he received less than $2,000 for one 
year of his participation on the ROTC scholarship program.  
However, as noted above, he was not a participant in the ROTC 
scholarship program for his first year of enrollment.  Thus, 
that year cannot be considered.  The Board notes that the 
terms of the ROTC Scholarship Service Agreement signed by the 
veteran in September 1995, specifically limit the veteran's 
participation in ROTC scholarship program to three years.  In 
effect, he received over $2,000.00 in each academic year that 
he was educated under the ROTC Scholarship Program and is not 
eligible for benefits under Montgomery GI Bill, Chapter 30.  

Thus, although the veteran believes that the first year of 
his enrollment in college should come under the exception set 
forth in 38 C.F.R. § 21.7042(f)(3) because he received no 
tuition, the Board finds that his first year of college was 
not a year in which he participated in the ROTC scholarship 
program.  Although the veteran may be sincere in his belief 
that his first year of college should be included as a year 
in which he participated in the ROTC program, he is bound by 
the terms of his original agreement, which clearly indicated 
that he was to participate in the ROTC scholarship program 
for three years.

As noted, there is no dispute that the veteran did receive 
tuition costs for three years, which amounted to far more 
than the $2,000 allowed for under the exception of 38 C.F.R. 
§ 21.7042(f)(3).  In fact, as noted above, he received more 
than $3,400 for each year, which would also exceed the 
allowable amount after it was increased under the Benefits 
Expansion Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).   

In this case, there is no legal authority for granting 
eligibility to Chapter 30 education benefits.  Where the law 
and not the evidence is dispositive of the issue before the 
Board, the claim is denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal as 
to this issue is denied.  

As a preliminary matter, the Board notes that under 38 
U.S.C.A. § 5100 to 5107 (West 2002) VA has an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and to 
assist a claimant in the development of a claim.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The facts 
presented by the veteran are not in contention and the 
factual evidence is not dispositive in this case.  Instead, 
this case involves statutory interpretation.  Thus the duties 
to notify and assist have no effect on claims when the 
question is limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements.  See Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30 must be denied as a matter of law.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


